UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1869


AMANUEL TEREFE,

                    Plaintiff - Appellant,

             v.

STANLEY BLACK & DECKER, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:18-cv-00419-PJM)


Submitted: April 6, 2020                                          Decided: May 15, 2020


Before DIAZ and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elizabeth Christi Cunningham, HOWARD UNIVERSITY SCHOOL OF LAW,
Washington, D.C., for Appellant. Suzzanne W. Decker, MILES & STOCKBRIDGE, PC,
Baltimore, Maryland; Catharine Elizabeth Lubin, BALLARD SPAHR, LLP, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Amanuel Terefe sued Stanley Black & Decker, Inc. (“Black & Decker”), under Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2000e-17 (2018), 42

U.S.C. § 1981 (2018), and the Maryland Fair Employment Practices Act, Md. Code Ann.,

State Gov’t §§ 20-601 to 20-611 (2014 & Supp. 2019). Terefe, who worked for Black &

Decker as a test engineer, asserted that Black & Decker failed to promote him to senior

engineer because of his race and retaliatorily terminated him after he filed a discrimination

charge with the Equal Employment Opportunity Commission. Terefe now appeals the

district court’s order granting Black & Decker’s motion for summary judgment. We

affirm.

          “We review a district court’s decision to grant summary judgment de novo, applying

the same legal standards as the district court, and viewing all facts and reasonable

inferences therefrom in the light most favorable to the nonmoving party.” Carter v.

Fleming, 879 F.3d 132, 139 (4th Cir. 2018) (internal quotation marks omitted). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he pertinent inquiry is whether there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may reasonably be resolved in favor

of either party.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir.

2018) (internal quotation marks omitted).

          “Title VII forbids (i) employment practices that discriminate against an employee

on the basis of race, color, religion, sex, or national origin . . . and (ii) retaliation against an

                                                 2
employee for opposing adverse actions that [he] reasonably suspects to be unlawful under

Title VII.” Strothers v. City of Laurel, 895 F.3d 317, 326-27 (4th Cir. 2018) (citations

omitted). Section 1981 provides that “[a]ll persons within the jurisdiction of the United

States shall have the same right . . . to make and enforce contracts . . . and to the full and

equal benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens.”      42 U.S.C. § 1981(a).      A plaintiff asserting claims for

discriminatory treatment under Title VII and § 1981 “may avoid summary judgment by

proceeding under the burden-shifting framework established in [McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973)].” Haynes v. Waste Connections, Inc., 922 F.3d 219, 223

(4th Cir. 2019); see Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir.

2016). Maryland courts apply the McDonnell Douglas framework to such employment

discrimination claims under state law. See Dobkin v. Univ. of Balt. Sch. of Law, 63 A.3d
692, 699-701 (Md. Ct. Spec. App. 2013).

       Under that framework, to establish a prima facie case of discriminatory failure to

promote, a plaintiff must show that: (1) he is a member of a protected group; (2) he applied

for a specific position; (3) he was qualified for that position; and (4) the defendant failed

to promote the plaintiff under circumstances that give rise to an inference of discrimination.

Williams v. Giant Food Inc., 370 F.3d 423, 430 (4th Cir. 2004). “A prima facie case of

retaliation requires proof that: (1) the plaintiff engaged in protected activity, (2) [h]e

suffered an adverse employment action, and (3) there was a causal connection between the

protected activity and the adverse action.” Ray v. Int’l Paper Co., 909 F.3d 661, 669 (4th

Cir. 2018). If the plaintiff establishes a prima facie case of discrimination or retaliation,

                                              3
then the burden of production shifts to the employer to articulate a legitimate,

nondiscriminatory or nonretaliatory justification for its action. Haynes, 922 F.3d at 223.

If the employer satisfies this burden, then the plaintiff must prove by a preponderance of

the evidence that the employer’s purportedly neutral reasons were a pretext for

discrimination or retaliation. Id.

       We have thoroughly reviewed the record and conclude that the district court did not

err in finding that Terefe failed to establish a prima facie case of discrimination or

retaliation, and that, even if he had established a prima facie case, he did not show that a

reasonable trier of fact could find that Black & Decker’s legitimate reasons for failing to

promote him and terminating his employment were pretextual. We therefore affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             4